DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action.
Each claim limitation “section” (i.e., “a two-dimensional projection section”, “encoding section”, “a bit stream generation section”, “a three-dimensional section”, “an extraction section”, and “a decoding section”) has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “section” coupled with functional language “configured to” or similar fashion without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-10 and 12-19 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a computer that is programmed to perform claim function is disclosed in paragraph [0194] and depicted in figure 24.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see M.P.E.P. § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claims 11 and 20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirk et al. (U.S. Pat. App. Pub. No. 2014/0204088 Al, referred as Kirk hereinafter).
	Regarding claim 1 as a representative claim, Kirk teaches an image processing apparatus (see paras. [0025] and figure 1: surface projection codec 100), comprising: a two-dimensional projection section (see projection module depicted in figures 2 and 7-10) configured to project all pieces of data for each position included in 3D data representative of a three-dimensional structure (see para. [0004]: 2D surface is a representation of a 3D object; projecting the 2D surface onto depth maps) to a two-dimensional plane of plural layers (see paras. [0004] and [0008]: depth map is an image or image channel containing information about the distance between captured 3D object and camera viewpoint.  There are a plurality of camera viewpoints along the distance between object and camera so each viewpoint refers to the so-called layer).
	Regarding claim 2. Kirk further teaches the two-dimensional projection section projects
pieces of data for each position overlapping in position with each other in a depthwise direction as viewed from a projection plane that are included in the 3D data to layers of the two-dimensional plane of the plural layers, the layers being different from each other (see para. [0008] (the layered ordering dictates the ranking of each of the depth maps at the given position; this refers to claim “depthwise direction” and “layers being different from each layer”); paras [0024], [0056, ]0059] and [0067]: overlapping).
Regarding claim 3, Kirk further teaches the two-dimensional projection section generates, in regard to the two-dimensional plane, layers in a number equal to a maximum number of pieces of data for each position overlapping in position with each other in the depthwise direction as viewed from the projection plane that are include in the 3D data (see [0024], [0056, ]0059] and [0067]: overlapping; one patch is projected into one depth map so number of layer (i.e. 1) is equal to max number of patch (i.e., 1)).
Regarding claim 4, Kirk further teaches the two-dimensional projection section sets, for a position of the two-dimensional plane at which the data for each position does not exist, a predetermined value indicating that the data for each position does not exist (see para. [0058]: user supplies a set of depth maps that would be suitable for projection; thus the depth map is not within the user-supplied set of depth maps is the so-called position does not exist).
Regarding claim 7, Kirk further teaches the two-dimensional projection section projects, when the pieces of data for each position of 3D data are projected to a two-dimensional plane by each predetermined region of a three-dimensional space to a two-dimensional plane, the pieces of data for each position within a range in a depthwise direction indicated by a depth parameter for restricting the range in the depthwise direction of pieces of data for each position of the 3D data capable of being projected to one layer set for each region, to the two-dimensional plane (see para. [0058]: user supplies a set of depth maps that would be suitable for projection; thus the user-supplied set of depth maps inherently includes a range of the depthwise direction).
Regarding claim 8, Kirk further teaches an encoding section configured to encode the 3D data projected to the two-dimensional plane by the two dimensional projection section (see para. [0052]: encoder 130 generates an encoded 3D object).
Regarding claim 9, Kirk further teaches a bit stream generation section configured to generate a bit stream including information indicative of the number of layers of the two-dimensional plane to which the 3D data is projected by the two-dimensional projection section and encoded data obtained by encoding the two-dimensional plane by the encoding section (see paras. [0007] (connectivity information and encoded 3D object are transmitted to the decoder via network 155 (figure 1 and paras. [0036 – 0037])), [0032] (connectivity information 240 describes how the depth maps that represent the surface patches are connected to each other in order to generate the entire2D surface 210), and [0053]).
 Regarding claim 10, Kirk further teaches the 3D data includes a point cloud (see para. [0001]:vertices, edge, faces of 2D surface)
Regarding claim 11, it is noted that this claim recites similar claim limitations called for in the counterpart claim 1.  Therefore, claim 11 is also rejected for the same reasons a above.
Regarding claim 12, the advanced statements as applied to claim 1 above are incorporated herein.  Kirk further teaches a decoder (see device 120 of figure 1) for decoding the encoded 3D object.
Regarding claim 13, the advanced statements as applied to claim 4 above are incorporated herein.
Regarding claim 16, the advanced statements as applied to claim 7 above are incorporated herein.
Regarding claim 17, the advanced statements as applied to claim 8 above are incorporated herein.
Regarding claim 18, the advanced statements as applied to claim 9 above are incorporated herein.
Regarding claim 19, the advanced statements as applied to claim 10 above are incorporated herein.
Regarding claim 20, the advanced statements as applied to claim 12 above are incorporated herein. 
Allowable Subject Matter
Claims 6-7 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389. The examiner can normally be reached Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
11/2022
/DUY M DANG/Primary Examiner, Art Unit 2667